DETAILED ACTION
Status of Claims
This Office Action is in response to claims filed on 06/07/2022.
Claims 21-40 are pending while claims 1-20 are canceled.
Claims 21-40 are examined hereon.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
With respect to rejection of claims under 35 U.S.C. 101, Applicant is of the opinion that the claims are not directed to an abstract idea, and further, that these claims recite significantly more than any abstract idea and are therefore, patentable under 35 U.S.C. § 101 since Claim 21 is directed to improving user convenience and security in particular in hands-free transactions by multiple authentication means without a user having to interact with devices such as requiring user perform actions in a conventional payment systems hence the steps of claim 21 integrate any alleged judicial exception.  Further, Applicant alleges that the merchant system computing device having the beacon and the user interface, the user computing device, and the payment processing system do not generically link the use of the judicial exception to a particular technological environment, in “a drafting effort designed to monopolize the exception.”  Instead, Applicant’s claimed embodiment recites a novel way in which to employ proximity sensing technology in or to facilitate a purchase transaction that does not require the traditional inputs by the user. As such, the merchant system computing device having the beacon and the user interface, the user computing device, and the payment processing system recited are clearly more than generically involved and when considered in its entirety, including the specificity of the claim limitations and how they interact and impact each other, tangibly integrates the allegedly abstract idea.  Additionally, Applicant alleges that claim 21 further recites additional elements that amount to “significantly more” than the recited judicial exception as it provides a specific order of communication between the merchant system computing device having the beacon and the user interface, the user computing device, and the payment processing system as a practical implementation of the allegedly abstract idea that operates in a non-conventional and non-generic way since the steps enable the account management system to provide transaction token to the merchant system computing device prior to any interaction with a merchant operator to start a transaction.
Examiner fully considers Applicant’s position, but respectfully disagree because the judicial exception is not integrated into a practical application.  When analyzed under prong two of step 2A of the Alice/Mayo test (See 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 54-55 (January 7, 2019)), the additional elements of the claim such as “in response to a user computing device receiving the beacon,” “via a user interface of the merchant system computing device,” “a beacon, wherein the beacon comprises an identifier,” merely uses a computer as a tool to perform an abstract idea and/or generally links the use of a judicial exception to a particular technological environment.  Viewed as a whole, the combination of elements recited in the claims merely recite the concept of user verification for a transaction hence Examiner sustains the rejection.

With respect to rejection of claims under 35 U.S.C. 103, Applicant is of the opinion that The cited references fail to disclose or suggest at least “displaying a challenge to a merchant system operator via a user interface of the merchant system computing device in response to receiving the transaction token,” and “receiving a challenge response associated with at least the particular user from the merchant system operator via the user interface in response to displaying the challenge,” as currently recited in claim 21.
Examiner fully considers Applicant’s position, but respectfully disagree because Weiss discloses that an for each users around the merchant system (POS), a list of images is displayed on the POS device and individual operating the POS device selects a specific user and associated accounts by selecting the photo of the user device for current transaction.  That is, a challenge is displayed to the POS operator to pick a specific user out of a plurality of users displayed on the POS by selecting photo of the specific user before communicating a transaction request with a payment processing system.  Therefore, the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to substitute the displaying, on a user interface, transaction information mapped with a user device of a user and generating a cryptogram using the transaction information with account information of Raj in view of Weiss.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 21-40 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
Analysis
In the instant case, claims 21-28 are directed to a computer-implemented method (Process).  Claims 29-35 are directed to a computer program product, comprising: a non-transitory computer-readable storage (Article of Manufacture).  Claims 36-40 are directed to a system (Machine).  Therefore, these claims fall within the four statutory categories of invention.
The claims recite user verification for a transaction, which is an abstract idea.  Specifically, the claims recite "transmitting identifier associated with the merchant; receiving a transaction token, the transaction token and the user being associated with a particular user and a particular user account; displaying a challenge to a merchant operator in response to receiving the transaction token; receiving a challenge response associated with at least the particular user from the merchant operator in response to displaying the challenge; displaying, to the merchant operator, one or more user accounts associated with the challenge response in response to receiving the challenge response, the one or more user accounts including the particular user account; receiving an input providing a selection of the particular user account from the one or more user accounts in response to displaying the one or more user account; receiving transaction details indicative of a transaction with the particular user; and communicating, to a payment processing, a transaction request, the transaction request comprising the transaction details and the transaction token associated with the particular user account in response to receiving the input providing the selection of the particular user account and the transaction details," which is grouped within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas in prong one of step 2A of the Alice/Mayo test such as commercial interaction/managing relationships (See 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 52, 54 (January 7, 2019)) because the claims recite act of commercial interactions between consumers and merchant attendants during purchase transaction and confirming of the consumer by the merchant attendant before transaction request is transmitted to a payment processor for the transaction.  Accordingly, the claims recite an abstract idea (See pages 7, 10, Alice Corporation Pty. Ltd. v. CLS Bank International, et al., US Supreme Court, No. 13-298, June 19, 2014; 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 53-54 (January 7, 2019)).
This judicial exception is not integrated into a practical application because, when analyzed under prong two of step 2A of the Alice/Mayo test (See 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 54-55 (January 7, 2019)), the additional elements of the claim such as “in response to a user computing device receiving the beacon,” “via a user interface of the merchant system computing device,” “a beacon, wherein the beacon comprises an identifier,” merely uses a computer as a tool to perform an abstract idea and/or generally links the use of a judicial exception to a particular technological environment.  Specifically, the “in response to a user computing device receiving the beacon,” “via a user interface of the merchant system computing device,” “a beacon, wherein the beacon comprises an identifier,” performs the steps or functions of " transmitting identifier associated with the merchant; receiving a transaction token, the transaction token and the user being associated with a particular user and a particular user account; displaying a challenge to a merchant operator in response to receiving the transaction token; receiving a challenge response associated with at least the particular user from the merchant operator in response to displaying the challenge; displaying, to the merchant operator, one or more user accounts associated with the challenge response in response to receiving the challenge response, the one or more user accounts including the particular user account; receiving an input providing a selection of the particular user account from the one or more user accounts in response to displaying the one or more user account; receiving transaction details indicative of a transaction with the particular user; and communicating, to a payment processing, a transaction request, the transaction request comprising the transaction details and the transaction token associated with the particular user account in response to receiving the input providing the selection of the particular user account and the transaction details.”  The use of a processor/computer as a tool to implement the abstract idea and/or generally linking the use of the abstract idea to a particular technological environment does not integrate the abstract idea into a practical application because it requires no more than a computer performing functions that correspond to acts required to carry out the abstract idea.  The additional elements do not involve improvements to the functioning of a computer, or to any other technology or technical field (MPEP 2106.05(a)), the claims do not apply or use the abstract idea to effect a particular treatment or prophylaxis for a disease or medical condition (Vanda Memo), the claims do not apply the abstract idea with, or by use of, a particular machine (MPEP 2106.05(b)), the claims do not effect a transformation or reduction of a particular article to a different state or thing (MPEP 2106.05(c)), and the claims do not apply or use the abstract idea in some other meaningful way beyond generally linking the use of the abstract idea to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception (MPEP 2106.05(e) and Vanda Memo).  Therefore, the claims do not, for example, purport to improve the functioning of a computer.  Nor do they effect an improvement in any other technology or technical field.  Accordingly, the additional elements do not impose any meaningful limits on practicing the abstract idea, and the claims are directed to an abstract idea.
The claims does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because, when analyzed under step 2B of the Alice/Mayo test (See 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 52, 56 (January 7, 2019)), the additional elements of using “in response to a user computing device receiving the beacon,” “via a user interface of the merchant system computing device,” “a beacon, wherein the beacon comprises an identifier,” to perform the steps amounts to no more than using a computer or processor to automate and/or implement the abstract idea of user verification for a transaction.  As discussed above, taking the claim elements separately, the “in response to a user computing device receiving the beacon,” “via a user interface of the merchant system computing device,” “a beacon, wherein the beacon comprises an identifier,” performs the steps or functions of " transmitting identifier associated with the merchant; receiving a transaction token, the transaction token and the user being associated with a particular user and a particular user account; displaying a challenge to a merchant operator in response to receiving the transaction token; receiving a challenge response associated with at least the particular user from the merchant operator in response to displaying the challenge; displaying, to the merchant operator, one or more user accounts associated with the challenge response in response to receiving the challenge response, the one or more user accounts including the particular user account; receiving an input providing a selection of the particular user account from the one or more user accounts in response to displaying the one or more user account; receiving transaction details indicative of a transaction with the particular user; and communicating, to a payment processing, a transaction request, the transaction request comprising the transaction details and the transaction token associated with the particular user account in response to receiving the input providing the selection of the particular user account and the transaction details."  These functions correspond to the actions required to perform the abstract idea. Viewed as a whole, the combination of elements recited in the claims merely recite the concept of user verification for a transaction.  Therefore, the use of these additional elements does no more than employ the computer as a tool to automate and/or implement the abstract idea.  The use of a computer or processor to merely automate and/or implement the abstract idea cannot provide significantly more than the abstract idea itself (MPEP 2106.05(I) (A) (f) & (h)). Therefore, the claim is not patent eligible.
Dependent claims 22-28, 30-35 and 37-40 further describe the abstract idea of user verification for a transaction.  The dependent claims do not include additional elements that integrate the abstract idea into a practical application or that provide significantly more than the abstract idea.  Therefore, the dependent claims are also not patent eligible.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 21-24, 26-31, 33-38 and 40 are rejected under 35 U.S.C. 103 as being unpatentable over Raj et al. (US 2015/0373762) in view of Weiss (US 2009/0292641).
With respect to claims 21, 29 and 36, Raj discloses computer-implemented method, a computer program product and a system to conduct hands-free transactions based on challenge responses, comprising:
a storage device; a non-transitory computer-readable storage device having computer-executable program instructions embodied thereon that when executed by a computer cause the computer to conduct hands-free transactions, the computer-executable program instructions comprising instructions and a processor communicatively coupled to the storage device, wherein the processor executes application code instructions that are stored in the storage device to cause the processor to (Fig. 1; Par. 31): by a merchant system computing device,
transmitting a beacon, wherein the beacon comprises an identifier associated with the merchant system computing device (Fig. 1; Pars. 43-44, 48, 62);
receiving a transaction token in response to a user computing device receiving the beacon, the transaction token and the user computing device being associated with a particular user and a particular user account (Figs. 2-3, 12; Pars. 57-58, 62);
receiving transaction details indicative of a transaction with the particular user (Figs. 2-3; Pars. 57, 67); and
communicating, to a payment processing system, a transaction request, the transaction request comprising the transaction details and the transaction token associated with the particular user account (Pars. 32, 67, 71, 75).
Raj does not specifically disclose displaying a challenge to a merchant system operator via a user interface of the merchant system computing device in response to receiving the transaction token; receiving a challenge response associated with at least the particular user from the merchant system operator via the user interface in response to displaying the challenge; displaying, to the merchant system operator, one or more user accounts associated with the challenge response via the user interface in response to receiving the challenge response, the one or more user accounts including the particular user account; receiving an input providing a selection of the particular user account from the one or more user accounts via the user interface in response to displaying the one or more user accounts; user account in response to receiving the input providing the selection of the particular user account and the transaction details.  
However, Weiss discloses displaying a challenge (picture) to a merchant system operator via a user interface of the merchant system computing device in response to receiving the transaction token; receiving a challenge response associated with at least the particular user from the merchant system operator via the user interface in response to displaying the challenge (Pars. 211, 239, 254, 270, 276, 284); displaying, to the merchant system operator, one or more user accounts associated with the challenge response via the user interface in response to receiving the challenge response, the one or more user accounts including the particular user account; receiving an input providing a selection of the particular user account from the one or more user accounts via the user interface in response to displaying the one or more user accounts; user account in response to receiving the input providing the selection of the particular user account and the transaction details (Pars. 270-271).  Therefore, the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to substitute the displaying, on a user interface, transaction information mapped with a user device of a user and generating a cryptogram using the transaction information with account information (Pars. 56, 63, 66, 85) of Raj in view of displaying a challenge to a merchant system operator; receiving an input of a challenge response to the displayed challenge provided by the particular user (Pars. 254, 270, 284); displaying, via a user interface to the merchant system operator, one or more user accounts of the plurality of user accounts that are associated with the received challenge response; receiving an input providing a selection of a particular user account from the one or more user accounts (Pars. 270-271) of Weiss in order to identify a specific transaction mapped to a user and confirmed the transaction request to allow user authenticated transaction authorization (Raj, Pars. 40, 51, 56, 73) and to identify and authenticate, by a merchant system operator, a customer that is engaged in a transaction of an in person transaction using a merchant system computing device (e.g. POS) (Weiss, Par. 270).  ("Express suggestion to substitute one equivalent technique for another need not be present to render such substitution obvious"; In re Fout, 213 USPQ 532 (CCPA 1982), In re Siebentritt, 152 USPQ 618 (CCPA 1967); Ex Parte Smith, 83 USPQ2d 1509 (Bd. Pat. App. & Int. 2007); KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (U.S. 2007)).
With respect to claim 22, Raj in view of Weiss disclose all the limitation as described above.  Additionally, Raj discloses by the user computing device,
receiving the beacon from the merchant system computing device (Figs. 1-9; Pars. 7, 43-45, 47-49);
extracting the identifier from the beacon (Figs. 2-9, 11; Pars. 44, 47, 62);
approving the merchant system computing device based on a comparison of the identifier extracted from the beacon with merchant data stored on the user computing device (Figs. 2-9; Pars. 48-49, 62, 71); 
in response to the approval of the merchant system computing device, generating the transaction token (Fig. 1-9; Pars. 57, 67); and 
transmitting the transaction token to the merchant system computing device (Fig. 1-9; Pars. 57, 67).
With respect to claims 23, 30 and 37, Raj in view of Weiss disclose all the limitation as described above.  Additionally, Weiss discloses wherein the transaction token comprises a picture of the particular user (Figs. 21, 28; Pars. 32, 177, 211, 226, 236, 270).
With respect to claims 24, 31 and 38, Raj in view of Weiss disclose all the limitation as described above.  Additionally, Weiss discloses wherein the input providing the selection of the particular user account is based on a selection of the picture of the particular user (Pars. 270-271).
With respect to claims 26 and 33, Raj in view of Weiss disclose all the limitation as described above.  Additionally, Weiss discloses wherein the challenge response comprises a configured challenge response that is associated with the particular user account (Pars. 167, 217, 270-271).
With respect to claims 27, 34 and 40, Raj in view of Weiss disclose all the limitation as described above.  Additionally, Weiss discloses wherein the merchant system computing device receives the input providing the selection of the particular user account via the user interface of the merchant system computing device (Pars. 211, 217, 270-271).
With respect to claims 28 and 35, Raj in view of Weiss disclose all the limitation as described above.  Additionally, Raj discloses wherein the transaction token represents an authorization to conduct the transaction between the merchant system computing device and the particular user account (Par. 33, 33, 57).

Claims 25, 32 and 39 are rejected under 35 U.S.C. 103 as being unpatentable over Raj et al. (US 2015/0373762), Weiss (US 2009/0292641) in view of Johri (US 2012/0310743).
With respect to claims 25, 32 and 39, Raj in view of Weiss disclose all the limitation as described above.
Neither Raj nor Weiss explicitly disclose wherein the challenge response comprises initials of the particular user that are associated with the particular user account or a configured challenge response that is associated with the particular user account.
However, Johri discloses wherein the challenge response comprises initials of the particular user that are associated with the particular user account or a configured challenge response that is associated with the particular user account (Figs. 2-4A; Pars. 76, 101-104, 145).  Therefore, the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to substitute the picture of the consumer in a transaction displayed to the store clerk (Par. 284) of Raj, Weiss in view of wherein the challenge response comprises initials of the particular user that are associated with the particular user account or a configured challenge response that is associated with the particular user account (Figs. 2-4A; Pars. 76, 101-104, 145) of Johri in order to authenticating the identity of the user at the POS device by any of displaying an image of the user at the POS device for visual confirmation by an operator of the POS device and processing biometric data provided by the image data (Raj, Par. 284) and to employ multi-factor authentication (using something user has, something user knows and something user is) to complete a transaction requiring the user have his cellphone, know their personal key/answer etc., and be the person (whose name/picture appears on the POS) to authenticate their identity of the user/consumer (Johri, Par. 58).  ("Express suggestion to substitute one equivalent technique for another need not be present to render such substitution obvious"; In re Fout, 213 USPQ 532 (CCPA 1982), In re Siebentritt, 152 USPQ 618 (CCPA 1967); Ex Parte Smith, 83 USPQ2d 1509 (Bd. Pat. App. & Int. 2007); KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (U.S. 2007)).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
PGPub Yopp et al. (US 2014/0330659): Yopp discloses receiving an input of a challenge response to the displayed challenge provided by the particular user; displaying, to the merchant system operator, one or more user accounts of the plurality of user accounts that are associated with the received challenge response; receiving an input providing a selection of a particular user account from the one or more user accounts (Figs. 1-14; Pars. 28-29, 63, 96-98).
PGPub Nwosu et al. (US 2006/0224504) and Butler et al. (US 8,800,857): Both Nwosu and Butler displaying a challenge to a merchant system operator via a user interface of the merchant system computing device in response to receiving the transaction token; receiving  a challenge response associated with at least the particular user from the merchant system operator via the user interface in response to displaying the  challenge; displaying, to the merchant system operator, one or more user accounts  associated with the  challenge response via the user interface in response to receiving the challenge response, the one or more user accounts including the particular user account; receiving an input providing a selection of the particular user account from the one or more user accounts via the user interface in response to displaying the one or more user accounts; receiving transaction details indicative of a transaction with the particular user; and communicating, to a payment processing system, a transaction request, the transaction request comprising the transaction details and the transaction token associated with the particular user account in response to receiving the input providing the selection of the particular user account and the transaction details (Figs. 1B, 3A, 3B; Par. 20), (Col. 7, Lines 14-53), respectively.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WODAJO GETACHEW whose telephone number is (469)295-9069. The examiner can normally be reached M-F 8:00-6:00 CST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John W Hayes can be reached on (571) 272-6708. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/WODAJO GETACHEW/Examiner, Art Unit 3685                                                                                                                                                                                            
/Mohammad A. Nilforoush/Primary Examiner, Art Unit 3685